Exhibit 10.2

FIRST AMENDMENT TO

AGREEMENT OF SALE AND PURCHASE

This First Amendment to Agreement of Sale and Purchase (the “Amendment”) is
entered into as of the 30th day of April, 2013, by and between JEFFERSON EQUITY
PARTNERS, LLC, a Tennessee limited liability company (“JEP”), OAK HILL PARTNERS,
LLC, a Tennessee limited liability company (“OHP”), KNOXVILLE EQUITY PARTNERS,
LLC, a Tennessee limited liability company (“KEP”), and EMORY DEVELOPMENT
PARTNERS, LLC, a Tennessee limited liability company, (“EDP”; JEP, OHP, KEP and
EDP being each referred to as a “Seller” and collectively as the “Sellers”), and
CHP PARTNERS, LP a Delaware limited partnership (“Purchaser”). Sellers and
Purchaser are sometimes collectively referred to herein as the “Parties”.

WITNESSETH:

WHEREAS, Purchaser and Sellers are parties to that certain Purchase Agreement of
Sale and Purchase having an Effective Date of April 3, 2013 (the “Agreement”)
wherein Sellers agreed to sell to Purchaser, and Purchaser agreed to purchase
from Sellers, the Portfolio (this, and other initially capitalized terms used
but not defined by this Amendment, shall have the meaning set forth in the
Agreement) ; and

WHEREAS, JEP has reached an agreement to purchase Unit 204 in the JEP Building
with the owner thereof; and

WHEREAS, the parties wish to add Unit 204 to the Portfolio; and

WHEREAS, Purchaser and Sellers further desire to amend the Agreement to clarify
certain inconsistencies in the description of the JEP Units.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. JEP Units. The JEP Units were described in the Agreement according to their
“suite” number (i.e. - the number that appears on the directory of the JEP
Building), rather than the unit number as stated in the Jefferson Master Deed.
To correct that discrepancy, the Parties agree that the references in the
Agreement to units or suites in the JEP Building appearing in the left column of
the table below shall be deemed to refer to the unit number in the right column
of the table below:

 

Unit or Suite Number in the

Agreement

  

Correct Unit Number per

the Jefferson Master Deed

G10    G01 G20    G06 G30    G05



--------------------------------------------------------------------------------

G40    G02 G50    G04 G60    G03 110    101 120    103 130    102 210    201 220
   206 230    205 240    202 250    204 260    203

2. Unit 205. All references in Section 12.20 of the Agreement to “JEP Closing
Certificate” shall be amended to be “JEP Unit 205 Closing Certificate”.

3. Addition of Unit 204. The following Section 12.21 is added to the Agreement:

12.21 Unit 204. The Parties agree and acknowledge that as of the Effective Date,
Seller does not own Unit 204, but rather has only a contractual right to
purchase Unit 204 and that the Parties intend that Sellers shall acquire fee
title to Unit 204 prior to Closing. Accordingly, the Parties agree and
acknowledge that none of the representations made by Sellers hereunder shall be
effective with respect to Unit 204 as of the Effective Date. If JEP acquires fee
title to Unit 204 prior to the Closing Date and delivers a certificate to
Purchaser making the same representations with respect to Unit 204 that the
Sellers have made in Section 6.1 with respect to the Portfolio (the “JEP Unit
204 Closing Certificate”), then, subject to Purchaser’s rights as set forth
elsewhere in the Agreement, Purchaser shall be obligated to take title to Unit
204. In the event that JEP does not own Unit 204 as of the Closing Date or is
not willing to deliver the JEP Unit 204 Closing Certificate, each of JEP and
Purchaser shall have the right to terminate this Agreement with respect to Unit
204 only (but not with respect to the remainder of the Portfolio), in which
event the Purchase Price shall be reduced by the amount of Nine Hundred Thousand
and No/100 dollars ($900,000.00) and the Parties rights with respect to the
remainder of the Portfolio shall be unaffected. JEP shall be obligated to
deliver a JEP Unit 204 Closing Certificate unless JEP has a bona fide, good
faith belief that any representation set forth in Section 6.1 is untrue. While
the representations contained



--------------------------------------------------------------------------------

herein are not to be deemed to apply to Unit 204 prior to the date on which
Sellers acquire title to Unit 204, in the event that Purchaser discovers any
state of facts which would make any representation from any Seller untrue were
such representation to be applicable to Unit 204, then Purchaser shall have the
right to terminate this Agreement with respect to Unit 204 only (but not with
respect to the remainder of the Portfolio), in which event the Purchase Price
shall be reduced by the amount of Nine Hundred Thousand and No/100 dollars
($900,000.00) and the Parties rights with respect to the remainder of the
Portfolio shall be unaffected. At all times prior to Closing, Sellers shall
reasonably cooperate with Purchaser in Purchaser’s due diligence investigations
with respect to Unit 204, and shall use commercially reasonable efforts to cause
Aceland to reasonably cooperate with Purchaser in Purchaser’s due diligence
investigations with respect to Unit 204. To the extent that Seller obtains
Seller’s Actual Knowledge of any material fact or condition relating to Unit 204
which would (i) make any representation untrue were such representation
applicable to Unit 204, or (ii) the existence of which Seller could reasonably
anticipate would impact Purchaser’s desire to acquire title to Unit 204, Seller
shall promptly disclose such fact or condition to Purchaser in writing.

4. Amendment to Exhibit A. The description of the JEP Units in Exhibit A is
amended to read as follows:

All units of the Jefferson Medical Commons Condominium, 120 Hospital Drive,
Jefferson City, TN as described in the Jefferson Master Deed (excluding
units 101, 102 and 203) (the “JEP Units”).

5. Amendment to Schedule 3.3. Schedule 3.3 to the Agreement is replaced by
Schedule 3.3 attached to this Amendment.

6. Additional Defined Terms. The following additional Defined Terms are added to
Article 1 of the Agreement:

“Aceland” shall mean Jefferson City Aceland Properties, LLC

“Unit 204” shall mean condominium unit 204 in the JEP Building.

7. Amended Defined Terms. The following Defined Terms are amended in their
entirety to read as follows::

“Due Diligence Period” shall mean that period of time beginning on the Effective
Date and ending at 5:00 pm, Eastern Time, on the date which is thirty seven
(37) days after the Effective Date (and subject to extension as described in
Section 4.1 below).

“JEP Units” shall mean all condominium units in the JEP Building, except for
units 101, 102 and 203.

“Jefferson Master Deed” means the Master Deed between JEP and Jefferson Owner’s
Association, dated November 27, 2000, of record in Book 110, page 119,
Register’s Office for Jefferson County, Tennessee, as amended by a First
Amendment to



--------------------------------------------------------------------------------

Master Deed of record in Book 592, page 558, said Register’s Office, pursuant to
which the JEP Building was converted into a condominium regime.

“Purchase Price” shall mean shall mean Fifty-Five Million Four Hundred Thousand
Dollars ($55,400,000.00), inclusive of the Earnest Money, and which shall be
adjusted or reduced at Closing pursuant Articles VIII and/or XII of this
Agreement.

8. Ratification. All of the terms, covenants, conditions, representations and
warranties set forth in the Agreement shall continue in full force and effect
and are hereby ratified and affirmed.

9. Counterparts. This Amendment may be executed in two or more counterparts,
either electronically or manually, and manually-executed counterparts may be
delivered in faxed or scanned electronic form, each of which (whether originally
executed or such a faxed or scanned electronic document) shall be deemed an
original, and all of which together shall constitute one and the same
instrument. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties.

Signatures on following page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have executed this First Amendment
effective as of the day and year written above.

 

PURCHASER: CHP PARTNERS, LP, a Delaware limited partnership By: CHP GP, LLC, a
Delaware limited liability company., its general partner By: CNL Healthcare
Properties, Inc., a Maryland corporation, its sole member   By:  

/s/ Tracey B. Bracco

  Name:  

Tracey B. Bracco

  Title:  

Vice President

  Date:  

4/29/13



--------------------------------------------------------------------------------

  SELLERS: JEFFERSON EQUITY PARTNERS, LLC, a Tennessee limited liability
company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

April 30, 2013

KNOXVILLE EQUITY PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

April 30, 2013

EMORY DEVELOPMENT PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

April 30, 2013

OAK HILL PARTNERS, LLC, a Tennessee limited liability company, By:  

/s/ Norman T. Brinkman

Title:  

President

Date:  

April 30, 2013



--------------------------------------------------------------------------------

SCHEDULE 3.3

ALLOCATION OF PURCHASE PRICE AND EARNEST MONEY

[Intentionally Omitted]